DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/23/2022. 
In the filed response, Claims 1, 11, 12, 16, and 17 have been amended, where Claims 1 and 17 are independent claims. Further, new Claims 21-23 have been added.
Accordingly, Claims 1-23 have been examined and are pending. This Action is made FINAL.


Response to Arguments
1.	Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	Upon further consideration of the art of record, the Examiner agrees the prior art do not disclose and/or suggest either alone or in combination the amended features of Claim 1, i.e. “wherein the generating of the three dimensional model is based on a distance between a first segment of the pattern captured from the target by the camera and a second segment of the pattern captured from the target by the camera.”.  In the context of a wireless camera wafer for vacuum chamber diagnostics (abstract), Tsai, as Applicant notes, produces a 3D image or a 3D depth profile based on the time it takes light to travel from an emitter to a receiver, i.e. 
d=-0.5t *c, where d is the distance and c is the speed of light (col. 6 lines 40-48). Thus, Tsai’s approach differs from generating the three dimensional model based on a distance between a first segment of the pattern captured from the target by the camera and a second segment of the pattern captured from the target by the camera as required in the claims.  Prior art Ulrich discloses machine vision techniques for a semiconductor inspection system (¶0011), however, there is no indication of determining 3D geometric measurements of a part as claimed above. Lastly, Dal Mutto also does not teach and/or suggest the foregoing claimed features. However, updated searches have yielded prior art Chern et al. US 2016/0335492 A1 (PTO 892), hereinafter referred to as Chern, for providing an optical means for increasing the accuracy of measuring distances to an under-test object without ambient brightness affecting the measurements (¶0006). In particular, Chern discloses a relative position relationship between a first pattern and a second pattern of projected structured light on the under-test object which can be subsequently used to obtain spatial information including a depth distance of said object (e.g. abstract and Fig. 1). For this reason which is further elaborated in the office action below, the Examiner respectfully submits that Chern in combination with the current art of record teaches the disclosed features of the instant claims given their broadest reasonable interpretation (BRI).  Other relevant art found also includes the work of Chang et al. US 8,970,693 B1 (PTO 892), hereinafter referred to as Chang, where Chang discloses surface modeling with structured light. Fig. 6 and for e.g. claim 1 show a distance to points on an object based on detected edges in first and second structured light patterns can be used to construct a surface model of said object. 
3.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
4.	In light of the foregoing, Claims 1-23 have been examined and are pending.

	
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13, 17-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 10,748,798 B1, in view of Chang et al. US 8,970,693 B1, and in further view of Chern et al. US 2016/0335492 A1, hereinafter referred to as Tsai, Chang, and Chern, respectively.
Regarding claim 1, Tsai discloses “A method of inspecting a semiconductor processing chamber [See abstract and title], the method comprising: providing a vision sensor into the semiconductor processing chamber [wafer 102 outfitted with cameras is loaded into chamber. See e.g. Fig. 11 and associated text for support]; aligning the vision sensor on a target in the semiconductor processing chamber [Although not explicit, a person skilled in the art would recognize the possibility of having to align the wafer after being loaded into the chamber in order to ensure it is correctly positioned for imaging an object of interest] ; obtaining an object image of the target using an image scanning module of the vision sensor [Although an image scanning module is not disclosed, images are captured by cameras 104 on wafer 102 as per Fig. 1B. See Chang below for image scanning module support] ; generating a three dimensional model of the target based on the object image [Tsai col 6 lines 40-48 for example shows a 3D image (or 3D profile) of the object of interest may be produced. Profile is based on processed image data (col. 12 lines 54-56)]; and obtaining a physical quantity of the target from the three dimensional model [From the 3D image or profile, defects (i.e. a physical quantity of the object of interest) can be diagnosed under operating conditions (col. 6 lines 40-48)], wherein the obtaining of the object image of the target includes: projecting a pattern onto the target using an illuminator of the image scanning module; and scanning an image of the target in which the pattern is projected, using a camera of the image scanning module, wherein the generating of the three dimensional model is based on a distance between a first segment of the pattern captured from the target by the camera and a second segment of the pattern captured from the target by the camera.” [See Chang below regarding the foregoing limitation] 
Although Tsai’s camera wafer is found to disclose the above features in the context of vacuum chamber diagnostics, Tsai does not explicitly teach an image scanning module for imaging the object along with projecting a pattern on said object.  Chang on the other hand from the same or similar field of endeavor discloses “obtaining an object image of the target using an image scanning module of the vision sensor” [Reference col. 4 lines 1-7 and Fig. 2 regarding a projector for projecting structured light patterns onto an object, and a camera for acquiring images of the associated light interactions.] and “wherein the obtaining of the object image of the target includes: projecting a pattern onto the target using an illuminator of the image scanning module; and scanning an image of the target in which the pattern is projected, using a camera of the image scanning module.”  [Same as above. Also see for e.g. col. 2 lines 59-64 and col. 7 lines 4-16 in view of Fig. 3 which teach using structured light to scan on object and imaging the patterns] Chang also further teaches and/or suggests the amended limitation  “wherein the generating of the three dimensional model is based on a distance between a first segment of the pattern captured from the target by the camera and a second segment of the pattern captured from the target by the camera.”  [Fig. 6 and for e.g. claim 1 show a distance to points on an object based on detected edges in first and second structured light patterns that can be used to construct a surface model of said object. The distance between the detected edges in both patterns can be understood as a distance between a first segment of the pattern captured from the target by the camera and a second segment of the pattern captured from the target by the camera. For additional support, also see Chern below] 
Although Chang’s structured light system pertains to applications in augmented reality (AR) environments, said system employs an analogous hardware arrangement for constructing surface models of objects in the environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsai for imaging objects in a processing chamber to add the teachings of Chang as above to provide a structured light system for scanning objects that are suitable for reconstructing three dimensional shapes of objects within an AR environment (col. 1 lines 50-57). Although Tsai and Chang are found to disclose the above claimed features, Chern from the same or similar field of endeavor is further brought in for additional support regarding “wherein the generating of the three dimensional model is based on a distance between a first segment of the pattern captured from the target by the camera and a second segment of the pattern captured from the target by the camera.”  [Chern discloses a relative position relationship between a first pattern and a second pattern of projected structured light on the under-test object which can be subsequently used to obtain spatial information including a depth distance of said object (see e.g. abstract and Fig. 1). Also see ¶0038-0039.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera wafer of Tsai for vacuum chamber diagnostics along with Chang’s structured light system for 3D reconstruction of objects to add the teachings of Chern as above to provide an optical means for measuring the depth information of an object that is not readily affected by the ambient brightness (e.g. ¶0004) unlike other measurement methods (e.g. TOF measurements).
Regarding claim 2, Tsai, Chang, and Chern teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Tsai and Chang do not address the features of claim 2, however Chern from the same or similar field of endeavor discloses “wherein the projecting the pattern onto the target is performed by a laser light included in the illuminator.”  [See e.g. ¶0009 with reference to a laser diode for the light source.] The motivation for combining Tsai, Chang, and Chern has been discussed in connection with claim 1, above. 15
Regarding claim 3, Tsai, Chang, and Chern teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Tsai and Chang do not address the features of claim 3, however Chern from the same or similar field of endeavor discloses “further comprising controlling an optical path of the laser light using an optical member in the illuminator, such that the laser light is irradiated obliquely with respect to an upper surface of the target.”  [Refer to ¶0040 regarding light passing through an optical component (i.e. diffractive element) producing a light cone shape, where the light strikes the object’s surface at oblique angles (Fig. 2)] The motivation for combining Tsai, Chang, and Chern has been discussed in connection with claim 1, above. 15
Regarding claim 4, Tsai, Chang, and Chern teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Tsai further discloses “wherein the providing the vision sensor into the semiconductor processing chamber is performed while an inside of the semiconductor processing chamber is in a vacuum state.”  [A camera wafer is introduced into processing chamber (e.g. Fig. 6), while said chamber is in a vacuum state (abstract)]
Regarding claim 5, Tsai, Chang, and Chern teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Tsai and Chang do not address the features of claim 5, however Chern from the same or similar field of endeavor discloses “wherein the illuminator includes a laser light source [See e.g. ¶0009 with reference to a laser diode for the light source.]and an optical member [Refer to ¶0040 regarding light passing through an optical component (i.e. diffractive element)], the optical member is configured to control an optical path of a laser light emitted from the laser light source [Same as above and with reference to Fig. 2 for controlling the dispersion of light in the shape of a cone], and the pattern is projected onto the target by the laser light.” [See Fig. 2 where first and second structured light is shown. First and second patterns are illustrated in Fig. 3] The motivation for combining Tsai, Chang, and Chern has been discussed in connection with claim 1, above. 15
Regarding claim 6, Tsai, Chang, and Chern teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Tsai and Chang do not address the features of claim 6, however Chern from the same or similar field of endeavor discloses “wherein the laser light is irradiated obliquely with respect to an upper surface of the target.” [Given the BRI of the foregoing limitation, refer to Fig. 2 where the dispersed laser light is shown striking an upper surface of the object]  The motivation for combining Tsai, Chang, and Chern has been discussed in connection with claim 1, above. 15
Regarding claim 7, Tsai, Chang, and Chern teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Tsai further discloses “wherein the vision sensor includes a support member [See wafer 102 (e.g. Figs. 2A and 2B) which is construed as a support member for the camera and lighting components], wherein the support member has opposite first and second surfaces [As better illustrated, Fig. 11 shows wafer 102 having top and bottom surfaces which are opposite to each other], the image scanning module [cameras 104 comprise a sensor 206 which is shown on the top surface of wafer 102. As to a scanning module, see Ulrich below] is disposed on the first surface of the support member [same as above], and the laser light source [See emitter 208 as shown in the cited figures above, where emitter 208 may be a laser (col. 6 lines 8-11)] is disposed on the first surface of the support member [Emitter 208 is also shown on the top surface of wafer 102] and has a lengthwise axis parallel to the first surface of the support member.” [Given the BRI of the foregoing limitation, Tsai’s emitter 208 can be construed as being parallel to the top surface of wafer 102 as illustrated]
Regarding claim 13, Tsai, Chang, and Chern teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Tsai further discloses “wherein the support member has a wafer shape.” [See wafer 102 as shown in Fig. 8B]  
Regarding Claim 17, Claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. See col. lines 1-17 of Tsai regarding a vacuum chamber for semiconductor device fabrication (Figs. 1A-1C). 
Regarding Claim 18, Claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5. 
Regarding Claim 19, Claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3. 
Regarding Claim 20, Claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4 . 
Regarding claim 22, Tsai, Chang, and Chern teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Tsai however does not disclose “wherein the pattern projected onto the target is a linear fringe pattern.”  Chang on the other hand from the same or similar field of endeavor is found to teach the above limitation [See the linear fringe pattern in for e.g. Fig. 3 for both the first and second structured light patterns. Note Chern also addresses a line pattern as per ¶0016] he motivation for combining Tsai and Chang has been discussed in connection with claim 1, above.
Regarding claim 23, Tsai, Chang, and Chern teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Tsai and Chang however do not appear to disclose “wherein the first segment of the pattern and the second segment of the pattern are generated by the same linear fringe pattern projected onto the target by the laser light.” Chern on the other hand from the same or similar field of endeavor is found to teach and/or suggest the above limitation [¶0048 shows an example where the distance between two line patterns is found; hence, both patterns appear to be the same] The motivation for combining Tsai and Chang has been discussed in connection with claim 1, above.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Chang, in further view of Chern, and in further view of Ramsey et al. US 7,283,255 B2, hereinafter referred to as Ramsey.
Regarding claim 8, Tsai, Chang, and Chern teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Tsai, Chang, and Chern however do not teach the features of claim 8. On the other hand Ramsey from the same or similar field of endeavor is found to disclose/suggest “wherein the support member includes a plurality of holes extending from the first surface of the support member to the second surface of the support member, the optical member is disposed on the first surface of the support member, and the laser light is irradiated on the target through a corresponding hole among the plurality of holes” [See Ramsey Fig. 2-3 and col. 6 lines 39-59. For e.g. access hole 126 (note illuminators 128 and imager 130) which has first and second surfaces] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging capabilities of Tsai, Chang, and Chern, to add the teachings of Ramsey as above to provide a wireless substrate-like sensor to facilitate alignment ad calibration of a semiconductor processing system. Said sensor allows for extracting useful information (e.g. position, orientation, etc.) of targets/objects which allow for automatically adjusting for positional offsets between components of said processing system ({(col. 2 lines 15-31).
Regarding claim 9 Tsai, Chang, Chern, and Ramsey teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Tsai, Chang, and Chern however do not teach the features of claim 9. On the other hand Ramsey from the same or similar field of endeavor discloses/suggests “wherein the vision sensor includes a circuit member disposed on the first surface of the support member, and including a processor and a wireless communication module, wherein the processor is configured to receive the object image from the image scanning module and generate data based on the object image, and the wireless communication module is configured to transmit the data to an external device.” [See arrangement in Fig. 4 of central portion 120 of the wireless substrate-like sensor. Shown is DSP 144, RF module 162, and image acquisition system 152 connected to DSP 144] The motivation for combining Tsai, Chang, Chern, and Ramsey has been discussed in connection with claim 8, above.
Regarding claim 10 Tsai, Chang, Chern, and Ramsey teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Tsai, Chang, and Chern however do not teach the features of claim 10. On the other hand Ramsey from the same or similar field of endeavor discloses/suggests “wherein the circuit member includes a battery module configured to supply power to the vision sensor.” [See battery 142 in Fig. 4 of Ramsey] The motivation for combining Tsai, Chang, Chern, and Ramsey has been discussed in connection with claim 8, above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Chang, in further view of Chern, and in further view of Renken et al. US 7,855,549 B2, hereinafter referred to as Renken.
Regarding claim 14, Tsai, Chang, and Chern teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Tsai further discloses “wherein the vision sensor includes a support member [See for e.g. wafer 102] and a cover member disposed on the support member, wherein the support member and the cover member constitute a housing, and the image scanning module is disposed in the housing.”  [The prior art however do not address a cover. See Renken below for support] Although Tsai teaches camera wafer 102 for
vacuum chamber diagnostics, Tsai, Chang, and Chern do not address “a cover member disposed on the support member, wherein the support member and the cover member constitute a housing, and the image scanning module is disposed in the housing.” On the other hand Renken from the same or similar field of endeavor discloses/suggests the foregoing features. [Renken describes a lid for protecting components of a process condition measuring device (PCMD) 100 (Fig. 1D) as per Figs. 10A-10C for example with respect to col. 19 lines 63-67 and col. 20 lines 1-27. The foregoing can be construed as an enclosure for housing components in the PCMD] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging capabilities of Tsai, Chang, and Chern, to add the teachings of Renken as above to provide a PCMD close to those of production substrates in order to test the process conditions in a semiconductor production environment with little disturbance and enabling the transfer of collected data to a user with little or no human intervention (abstract).
Allowable Subject Matter
6.	Claims 11-12, 15-16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
11. (currently amended): The method of claim 9, wherein the vision sensor includes a cover member disposed on the first surface of the support member, and covering the illuminator and the circuit member, wherein the support member and the cover member constitute a housing, and the illuminator and the circuit member are disposed in the housing.  
12. (currently amended): The method 
15. (original): The method of claim 14, wherein at least one of the support member and the cover member includes a plurality of holes passing through the at least one of the support member and the cover member, and the illuminator is configured to project the pattern onto the target through a corresponding hole among the plurality of holes.
16. (currently amended): The method 
21. (new) The method of claim 1, wherein a height component for the three dimensional model is based on the following equation: h=d/(tanθ), where d is the distance between the first segment of the pattern and the second segment of the pattern, and θ is an angle at which a laser light projects the pattern onto a surface of the target.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486